Order Suspending Judicial OfficerOn March 25, 2019, the Indiana Commission on Judicial Qualifications ("Commission") filed a "Notice of Criminal Charges and Request for Suspension" with this Court, informing us that on March 25, 2019, Hamilton County Prosecutor D. Lee Buckingham II filed an information against the Honorable William Paul Greenaway, Magistrate in the Hamilton Superior Court. The information, filed in cause number 29D05-1903-F6-2149, charges Respondent with Possession of Methamphetamine under Indiana Code section 35-48-4-6.1(a), Resisting Law Enforcement under Indiana Code sections 35-44.1-3-1(a)(1) and 35-44.1-3-1(b), and Obstruction of Justice under Indiana Code section 35-44.1-2-2(a)(3), all as Level 6 felonies.A judicial officer shall be suspended with pay by the Indiana Supreme Court ... upon the filing of an indictment or information charging the judicial officer in any court in the United States with a crime punishable as a felony under the laws of Indiana or the United States.Ind. Admission and Discipline Rule 25(V)(A) (Thomson Reuters/West 2019). Accordingly, Magistrate William Paul Greenaway is hereby Suspended With Pay effective immediately. This suspension will continue in effect until further order of this Court.